Appeal from an award of the Industrial Board granting compensation to appellee as an employee of appellant.
Appellant denies liability for such compensation on the ground that no accident had occurred; and that appellee was simply suffering from a disease known as eczema, and nothing 1, 2.  else. Appellee was permitted to read in evidence, over the objection of appellant, a statement or report which purported to have been made by one of appellee's physicians, describing his affliction and giving the cause thereof. Such statement was incompetent but we will not reverse an award of the Industrial Board because of incompetent evidence if there is competent evidence to sustain the same. But the evidence, aside from this statement was wholly insufficient to sustain the award. When appellee's own witnesses, medical experts, described his ailment as a disease, and were unable to say that it resulted from the conditions of his employment, then the board was not justified in finding that appellee was entitled to compensation because of an accidental injury received in the course of his employment.
The award is reversed.